Case: 12-11994       Date Filed: 05/20/2014       Page: 1 of 5


                                                                       [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 12-11994
                                 Non-Argument Calendar
                               ________________________

                     D.C. Docket No. 3:11-cr-00027-MMH-JRK-1

UNITED STATES OF AMERICA,


                                                                         Plaintiff - Appellee,

                                            versus


RAMON GARCIA,

                                                                      Defendant - Appellant.

                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                       (May 20, 2014)

Before CARNES, Chief Judge, DUBINA and SILER,∗ Circuit Judges.

PER CURIAM:

       ∗
        Honorable Eugene E. Siler, Jr., United States Circuit Judge for the Sixth Circuit Court
of Appeals, sitting by designation.
               Case: 12-11994     Date Filed: 05/20/2014    Page: 2 of 5


      Ramon Garcia was convicted on one count of manufacturing 100 or more

marijuana plants, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(vii). He appealed

his conviction, contending that the district court erred when it denied his motion to

suppress evidence seized from his house and a barn on his property. That appeal is

now before us for the second time. All of the relevant facts and procedural history

are set out in our earlier decision in this case, United States v. Garcia, No. 12-

11994, slip op. at 2–5 (11th Cir. June 6, 2013) (Garcia I), and we will assume the

reader’s familiarity with it.

      In our earlier decision, we resolved several issues concerning Garcia’s

motion to suppress, and we are bound by those determinations here. See United

States v. Jordan, 429 F.3d 1032, 1035 (11th Cir. 2005) (“The law of the case

doctrine bars relitigation of issues that were decided, either explicitly or by

necessary implication, in an earlier appeal of the same case.”); Schiavo ex rel.

Schindler v. Schiavo, 403 F.3d 1289, 1291 (11th Cir. 2005) (“Law of the case

binds not only the trial court but this court as well.”); Burger King Corp. v.

Pilgrim’s Pride Corp., 15 F.3d 166, 169 (11th Cir. 1994). First, we held that

exigent circumstances did not support the warrantless search of Garcia’s home.

Garcia I, slip op. at 5–10. Second, we held that the district court did not clearly err

when it concluded that the barn on Garcia’s property was located beyond the


                                           2
              Case: 12-11994     Date Filed: 05/20/2014    Page: 3 of 5


curtilage of Garcia’s home. Id. at 11 n.2. That meant that the investigating

officers were permitted to include their observations of the barn’s surroundings

when applying for a warrant to search Garcia’s property. Id.

      We also surmised that the evidence collected from Garcia’s property may

have still been admissible, despite the fact that the initial search of his home was

unlawful, because of the independent source exception to the Fourth Amendment’s

warrant requirement. Id. at 10–12. That exception has two requirements: (1) the

warrant affidavit must establish probable cause independent of any information

obtained during the initial illegal search, and (2) if the remaining information was

sufficient to establish probable cause, the officers’ decision to seek the warrant

must not have been “prompted by” what they saw during the illegal search. See

United States v. Noriega, 676 F.3d 1252, 1260–61 (11th Cir. 2012) (quotation

marks omitted). We held in Garcia I that the first prong of the independent source

exception was met. Garcia I, slip op. at 11–12. More specifically, we held that

probable cause existed to search the premises, even without the observations

Deputies Roe and Moody made inside Garcia’s home, because of the observations

officers made in the open fields surrounding the barn near the home. Id. We could

not resolve the second prong of the independent source test, however, because

there was an unresolved factual question as to whether the officers’ decision to


                                           3
                 Case: 12-11994   Date Filed: 05/20/2014   Page: 4 of 5


seek a warrant was “prompted by” their initial illegal search of Garcia’s home. Id.

at 12. We therefore remanded this case to the district court for resolution of that

factual issue.

      On remand, the district court held two hearings in which it heard testimony

from Officer Roe and Sergeant Joshua Lee. Officer Roe, who had participated in

the initial illegal search of Garcia’s home and had also observed outside the home

evidence that Garcia’s barn was being used to cultivate marijuana, testified at the

first hearing that he would have searched the area surrounding Garcia’s barn even

if he had not smelled marijuana in Garcia’s home when he illegally searched the

residence. He further testified that, based solely on his observations near the barn,

he would have contacted narcotics officers so they could obtain a search warrant

for the premises. The district court credited Sergeant Roe’s testimony and found

that (1) he would have searched the area surrounding Garcia’s barn even if he had

not entered Garcia’s home beforehand, and (2) he would have contacted narcotics

officers based on his observations of the barn’s exterior, even if he had not entered

Garcia’s home beforehand. Those findings are not clearly erroneous.

      Sergeant Lee, the officer who applied for the warrant to search Garcia’s

property, testified at the second hearing that he would have sought a search warrant

to search the property, even if Officer Roe “hadn’t gone into the house . . . and


                                          4
               Case: 12-11994       Date Filed: 05/20/2014     Page: 5 of 5


made the observations that he did inside the residence.” Sergeant Lee testified that

he would have applied for the search warrant based on all the other evidence

observed in the open area surrounding the barn on Garcia’s property. The district

court credited Sergeant Lee’s testimony and found that his decision to seek a

search warrant was “based primarily on his and other officers’ observations of the

area around [Garcia’s] barn” and that he would have sought a warrant to search the

premises based solely on the observations of the outbuilding, even if the illegal

search of Garcia’s residence had not occurred. We see no clear error in those

findings as well.

       The district court’s factfindings lead us to conclude that the second prong of

the independent source exception is met in this case. As a result, the evidence

seized from Garcia’s property was admissible under the independent source

exception, and the district court did not err when it denied Garcia’s motion to

suppress. See Noriega, 676 F.3d at 1260–61.

       AFFIRMED. 1




       1
       This appeal was originally scheduled for oral argument but was removed from the oral
argument calendar by unanimous agreement of the panel under 11th Cir. R. 34-3(f).

                                             5